Case: 2:21-cr-00157-MHW Doc #: 4 Filed: 08/17/21 Page: 1 of 2

 

PAGEID #: 5

mt

MIOUAR 1 wh “iA GEL

UNITED STATES DISTRICT COURT CLR OF CURT
SOUTHERN DISTRICT OF OHIO .
EASTERN DIVISION N21 AUG 17 PM Ia: 2
US, DISTRICE COURT
UNITED STATES OF AMERICA, SoUTH THER i DIST. OH
CASE NO. AST. DIV. COLUMBL!
Plaintiff, —
JUDGE 9:291cr 15%
VS.
INDICTMENT
IBN MUHAMMAD, |
18 U.S.C. § 922(¢)(1) \wudge Watson.
Defendant. 18 U.S.C. § 924(a) Toes
FORFEITURE ALLEGATION
THE GRAND JURY CHARGES:
COUNT 1

On or about July 25, 2020, in the Southern District of Ohio, the defendant, IBN

MUHAMMAD, knowing at that time that he had been previously convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in or

affecting interstate commerce, a firearm, specifically, a Taurus model G2C,

serial number ABE533800, and ammunition.

In violation of 18 U.S.C. §§ 922(¢)(1) and 924(a).

FORFEITURE ALLEGATION

9mm pistol bearing

The allegations of this Indictment are realleged and by this reference fully incorporated

herein for the purpose of alleging forfeitures to the United States of America pursuant to 18

U.S.C. §924(d)(1) and 28 U.S.C. §2461(c).
Case: 2:21-cr-00157-MHW Doc #: 4 Filed: 08/17/21 Page: 2 of 2 PAGEID #: 6

Upon conviction of the offense alleged in Count 1 of the Indictment, the defendant, IBN
MUHAMMAD, shall forfeit to the United States all firearms and ammunition used and/or
possessed in violation of such offenses, including but not limited to: a Taurus model G2C, 9mm
pistol bearing serial number ABE533800, and ammunition seized on July 25, 2020.

Forfeiture in accordance with 18 U.S.C. §924(d)(1) and 28 U.S.C. §2461(c) and Rule

32.2 of the Federal Rules of Criminal Procedure.

A TRUE BILL.

s/Foreperson
FOREPERSON

VIPAL J. PATEL
‘lee United States Attorney

VIN W.iKELLEY
ssistant U.S. Attorney
